          Case 2:20-cv-01734-DB Document 9 Filed 11/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SKYLER R. BROWN,                                    No. 2:20-cv-1734 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    DIRECTOR OF CORRECTIONS, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is plaintiff’s motion for administrative and injunctive relief. (ECF No.

21   8). The court construes the filing as a motion for an extension of time to file a proper in forma

22   pauperis application and trust fund account statement. For the reasons stated below, the court will

23   grant the motion, and plaintiff will be given an additional – albeit final – thirty days to file a

24   proper in forma pauperis application.

25   I.     RELEVANT FACTS

26          On August 29, 2020, plaintiff filed a complaint and an application to proceed in forma

27   pauperis. (ECF Nos. 1, 2). A review of the in forma pauperis application indicated that it was

28   incomplete. Specifically, it only contained the first page of the application, and it was not
                                                         1
            Case 2:20-cv-01734-DB Document 9 Filed 11/05/20 Page 2 of 3


 1   accompanied by the requisite certified trust account statement. See 28 U.S.C. § 1915(a)(1)-(2).
 2   Because of these deficiencies, on September 8, 2020, plaintiff was directed to file a proper
 3   affidavit in support of his in forma pauperis request, or in the alternative, to pay the required
 4   $400.00 filing fee. (See ECF No. 4). Plaintiff was given thirty days within which to do so. (See
 5   id. at 1).
 6             On September 28, 2020, plaintiff filed a motion for a thirty-day extension of time to file
 7   the appropriate paperwork. (ECF No. 6). The motion was granted on October 2, 2020. (ECF
 8   No. 7).
 9             Plaintiff filed the instant motion for administrative and injunctive relief on October 30,
10   2020. (ECF No. 8). In support of the motion, plaintiff effectively states under penalty of perjury
11   that his inability to file a proper in forma pauperis application and trust account statement lies
12   solely with the administration at the California Medical Facility. (See id.). Specifically, plaintiff
13   states that he has requested the certified trust account statement from prison officials, but it has
14   not been provided to him. (See id.).
15   II.       DISCUSSION
16             Given that it appears plaintiff has made best efforts to request and receive the documents
17   he needs to file a proper in forma pauperis application and that his inability to do so is through no
18   fault of his own, plaintiff will be granted an additional and final thirty days within which to file
19   the appropriate documents. To that end, the Clerk of Court will be directed to send plaintiff a
20   new in forma pauperis application. Plaintiff must complete the form in its entirety and provide a
21   certified trust fund account statement with the filing.
22             Accordingly, IT IS HEREBY ORDERED that:
23             1. Plaintiff’s request for an extension of time to file a proper in forma pauperis
24   application (ECF No. 8) is GRANTED;
25             2. Plaintiff shall have a final thirty days from the date of this order to file a proper in
26   forma pauperis application. Failure to file the application within the time allotted will result in a
27   recommendation that this action be dismissed, and
28   ////
                                                           2
         Case 2:20-cv-01734-DB Document 9 Filed 11/05/20 Page 3 of 3


 1           3. The Clerk of Court shall send plaintiff a copy of the court’s Application to Proceed In
 2   Forma Pauperis By A Prisoner.
 3   Dated: November 5, 2020
 4

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/brow1734.mtn.ifp
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               3
